DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology in the draft of the abstract. The term “disclosed” is considered to be legal phraseology and should be deleted from the abstract, applicant can replace “disclosed” with –described--. Correction is required. See MPEP§ 608.01(b).

Claim Interpretation

Applicant has filed claims to a method of separating components, a vessel for separating components and a system for separating components. The vessel and system claims are examined as apparatus claims. As such, there is very little difference between the vessel and the system. The Examiner recognizes that the system can include other elements other than the vessel.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly

connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for a method, vessel and system for separating solids from a liquid mixture which may contain solid particulate it does not reasonably provide enablement for separating components from a process liquid wherein the first component and first portion of the second component to flash to from a vapor stream while a second portion of the second component freezes to from a solid product stream. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Applicant does not teach in specification what the process liquid is. The specification only teaches process liquid and that the process liquid includes first and second components, the specification teaches that the first components in the process liquid is a hydrocarbon selected from the group consisting of methane, ethane, propane, isobutane, n-butane and combinations thereof. The second component in the process liquid is an acid gas selected from the group consisting of carbon dioxide, sulfur oxides, nitrogen oxides, carbon monoxide and combinations thereof. The specification teaches that a heat exchanger or and extruder is contemplated for removal of the solids. However, there is no teaching how the method or vessel or system will actually separate the components and how without any heat exchanger or crystallizer or how vaporization and freezing takes place, applicant is perhaps using a supercritical fluid, however, the ordinary artisan when reading the specification should not have to guess whether applicant is using a supercritical fluid or the process liquid is a supercritical fluid, without knowing that the process fluid is and/or conditions of the process, applicant has not taught how flash vaporization and crystallization of the liquid to produce a solid is achieved by moving a piston which will read on a syringe how a liquid containing gases or liquid hydrocarbons will flash and vaporize and then crystallize or freeze to a solid without additional equipment or process conditions where this would occur. In determining whether applicant’s disclosure is enabling the Examiner has considered In re Wands, 858 F.2d 731, 737, factors
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure


When considering these factors, it is maintained that there is not enough teaching in the disclosure what the process liquid. The specification teaches only the first and second component, the specification that by moving the piston with the influx of the process liquid, the piston moves such that the volume is increase to a first and second position within the vessel, it is unclear how my just introducing the fluid flashing takes place and has determined that the breadth of claim wherein applicant has not taught what the process liquid is, there are no conditions recited in the claims as to how the separation takes place by flashing and then how the second component freezes to form a solid product stream. While the specification does teach in paragraphs [33]-[35], can include   an indirect contact heat exchanger, the process liquid is coupled with other equipment,

the work produced is by decompress in the expander, none of these additional elements are claimed in the method or the vessel or system, therefore, the claim as written and specification the invention not enabled. An ordinary artisan reading the specification would not be able to reasonably understand how by just moving the piston, by introducing a process liquid through a controllable valve would result in separation of a first and second component and particularly flash vaporizing and freezing to form a solid without any process conditions, heat exchangers, expanders, type of process liquid including the first and second components being taught without undue experimentation and the fact that Applicant does not have one working example as to how the process separates components from a liquid by just moving a piston. [Note MPEP 2164]
Claim Rejections - 35 USC § 112

Claims 2-7, 9-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In all of these claims applicant has used an improper preamble. Claim 1, is directed to a method. Applicant has recited in claim 2, The invention of claim 1, which is incorrect, applicant’s preamble regarding claims 2-7 should be the “The method for separating a components as claimed in claim 1” or if applicant were to use an abbreviated preamble, it would still have to recite “The method of claim 1”, similarly in claims 9-13, the preamble should be “The vessel of claim 8…”. Regarding claims 15-20 applicant’s preamble should recite “The system for separating components as claimed in claim 14 wherein…” Suitable correction of the preamble is required.

In claim 4, it is unclear the function of the bundle of tubes at the outlet. Applicant is suggested to use element plus function when drafting the steps of the method and how the bundle of tubes separates the components. Applicant is reminded that the claims are drafted to a method of separating components from a process liquid, the step of the method and function of the step of the method should be positively claimed.
In claims 8 and 14, in reciting the elements of the apparatus, which element separates the components and how by retracting the piston, separation takes place, specifically flash vaporization and freezing. Applicant is required to add the indirect heat exchanger which is capable of vaporizing and freezing in order to effect phase change so that separation takes place.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baxter et al., US 2020/0306768
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Baxter et al. US 2020/0306768, having an effectively filed filing date March 25, 2019 prior to the effective filing date (04/02/2019) of the instant application wherein a method and system for separating liquid components has been taught and described. The apparatus includes a vessel which contains an inlet, an enclosed section, a filtering section with a permeable wall, a liquid outlet and solids outlet. [Note Paragraph [0004]]. Specifically, Baxter et al. teach separation of a liquid is simple, thermodynamically efficient, and the method of system will work for any combination of components or combination of compounds that remains a liquid while the second component freezes. The liquid mixture is passed into a screw or piston that has two sections. The first section cools the liquid until the second component freezes. The first section cools the liquid until the second component freezes out as a solid and then conveys the solids and remaining liquid into the second section. The second section is a filtering section or a section wherein the solids is removed from vessel. [Note Paragraph [0018]]. Baxter et al. teach in Figure 1, a method for separating components wherein a process fluid stream (40) is provided as a supercritical mixture of 30 wt.% methane and 70 wt.% carbon dioxide at 60oC and 92 bar the fluid stream (40) passes through an indirect contact heat exchanger (16) where it is cooled isobarically  to about -55oC, at this point carbon dioxides solidifies, the process liquid stream (42) transitions for supercritical to a liquid stream (42) that passes into a combined heat exchanger and solids separator via a filter and conveyance (screw/piston) device.[Note Paragraph [0019] and Paragraph[0025].  The method accomplished by the device of Baxter et al. anticipates applicant’s method and device as claimed.  The device as claimed in Baxter et al. provides a device wherein a liquid mixture is passed into a screw or piston that has two sections.  Although Baxter et al. teaches and shows in Figure 3A that the system includes a vessel including a screw or auger, Baxter et al. has taught equivalence between a screw and piston, as such the system with the two different sections can include a screw or piston as an obvious substitution and design choice it is maintained that the method of separating components from a liquid is fully taught by Baxter et al.  Regarding the vessel and system as claimed, although the screw or auger is taught in the vessel, Baxter et al. has taught an equivalence between the function of a screw and a piston which renders the device as claimed an obvious if not inherent.
Double Patenting
Applicant is reminded that a Terminal Disclaimer will not cure an anticipatory rejection, however, if applicant shows evidence of common ownership and amends the claims such that the anticipation rejection is withdrawn by the Examiner, applicant may be subject to a provisional obviousness type double patenting rejection regarding the method claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE102013114210 B3 teach an apparatus for compressing a gaseous fluid with two pistons (16a, 16b) rigidly connected to each other disposed within a hollow cylindrical wall  defining and internal volume which includes at least two regions(14, 15).  Baxter et al. 2019/0192998 teach a vessel and method for solid-liquid separation.  Baxter et al. 2019/0168175 teach solids producing siphoning exchanger.  Baxter et al. 2018/0306501 teach a process for component separation utilizing miscibility depression near a freezing point.  Chandran et al. teach gas-solids separation system having a partitioned solids transfer conduit.  Baxter et al. 2018/0200666 teach a method and apparatus for continuous removal of carbon dioxide vapors from gases.  Hunt teaches separation under pressure of methane from hot brine.   Edwards teaches methods and systems for sampling heavy oil reservoirs.  Baxter teach methods for separating components by fractional distillation and decanting.  Keller, II et al. teach enhanced gas separation by selective adsorption.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771